Citation Nr: 0934568	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic pulmonary 
disorder to include asthma and chronic obstructive pulmonary 
disease claimed as the result of asbestos exposure.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's left femoral fracture residuals, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from July 1972 to March 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for lumbar spine arthritis, hepatitis C, 
bilateral hearing loss disability, tinnitus, and a chronic 
pulmonary disorder to include asthma and chronic obstructive 
pulmonary disease (COPD) and an increased evaluation for the 
Veteran's left tibial fracture residuals.  In May 2008, the 
Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge.  In June 2008, the Board 
denied service connection for a back disorder to include 
arthritis, hepatitis, hearing loss disability, and tinnitus 
and remanded the issues of the Veteran's entitlement to both 
service connection for a chronic pulmonary disorder and an 
increased evaluation for his left tibial fracture residuals 
to the RO for additional action.  

In January 2009, the Huntington, West Virginia, Regional 
Office increased the evaluation for the Veteran's left tibial 
fracture residuals from 10 to 20 percent and effectuated the 
award as of July 19, 2004.  

In April 2009, the Veteran submitted an application to reopen 
his claims of entitlement to service connection for both 
bilateral hearing loss disability and tinnitus.  It appears 
that the RO has not had an opportunity to act upon the 
application.  Therefore, the issues are referred to the RO 
for action as may be appropriate.  



FINDINGS OF FACT

1.  A chronic pulmonary disorder was not objectively 
manifested during active service or for many years 
thereafter.  The Veteran's current COPD, emphysema, and right 
upper lobe pulmonary nodules have not been objective shown to 
have originated during active service and/or secondary to 
asbestos exposure.  

2.  The Veteran's left tibial fracture residuals have been 
objectively shown to be manifested by no more than 
post-operative left medial malleoli tibial fracture 
residuals; a range of motion of the left ankle of plantar 
flexion of 0 to 20 degrees with pain and no dorsiflexion; and 
left ankle degenerative changes.  


CONCLUSIONS OF LAW

1.  A chronic pulmonary disorder to include asthma and COPD 
claimed as the result of asbestos exposure was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2008).  

2.  The diagnostic criteria for an evaluation in excess of 20 
percent for the Veteran's left tibial fracture residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5262, 5271 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claims for 
service connection, the Board observes that the RO issued 
VCAA notices to the Veteran in August 2004 and July 2008 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection, an 
increased evaluation, and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  

The Board has considered the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
addressed 38 U.S.C.A. § 5103(a) compliant notice in increased 
evaluation claims.  In reviewing the Veteran's claim for an 
increased evaluation for his left tibial fracture residuals, 
the Board observes that the RO issued VCAA notices to the 
Veteran which informed him of the evidence generally needed 
to support a claim of entitlement to an increased evaluation.  
The notification of the specific rating criteria for an 
increased evaluation for his left tibial fracture residuals 
was provided in the statement of the case and the 
supplemental statements of the case rather than a specific 
preadjudicative notice letter.  However, no useful purpose 
would be served in remanding this matter again for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on the VA with no additional 
benefit flowing to the Veteran.  The Board finds that the 
notice given would lead a reasonable person to know that the 
evidence needed to show that his disability had worsened and 
what impact that had on his employment and daily life.  For 
this reason, the Board finds that any failure to provide him 
with adequate notice is not prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  The Veteran 
was afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  The hearing transcript is of record.  
The Veteran's claims were remanded to the RO for additional 
development.  There remains no issue as to the substantial 
completeness of the Veteran's claims.  All relevant facts 
have been developed to the extent possible.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Chronic Pulmonary Disorder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

The Veteran's service treatment records make no reference to 
either a chronic pulmonary disorder or asbestos exposure.  

An August 2003 VA hospital summary conveys that the Veteran 
was diagnosed with asthma.  

In his July 2004 claim for service connection, the Veteran 
indicated that he incurred "asthma/COPD from exposure on 
ship."  

A July 2004 VA chest X-ray study revealed findings consistent 
with old granulomatous disease.  An impression of "no acute 
infiltration or evidence of active pulmonary tuberculosis" 
was advanced.  A July 2004 VA pulmonary function test report 
states that the Veteran was diagnosed with chronic airway 
obstruction.  

A November 2004 VA hospital summary reports that the July 
2004 pulmonary function test revealed "mild airway disease 
without reversibility."  He was diagnosed with asthma and 
"tobaccoism."   

A July 2005 VA treatment record states that the Veteran 
presented a history of COPD which "he thinks [is] from 
asbestos on the U.S.S. Constellation which he served on and 
also from smoking."  An August 2005 treatment record 
indicates that the Veteran smoked.  A contemporaneous chest 
X-ray study revealed findings consistent with emphysematous 
lung changes.  An impression of tobaccoism was advanced.  A 
May 2006 VA chest X-ray study revealed no evidence of an 
"acute pneumonic process."  

At the May 2008 videoconference hearing before the 
undersigned Veterans Law Judge, the Veteran testified that he 
had been initially diagnosed with COPD and asthma in 
approximately 1980 or 1985.  He stated that he had been 
exposed to asbestos while in the Navy.  The Veteran 
acknowledged that he had not been told by any physician that 
his chronic pulmonary disability was etiologically related to 
asbestos exposure.  

At an August 2008 VA examination for compensation purposes, 
the Veteran complained of exertional dyspnea, wheezing, and a 
non-productive cough.  He presented a history of asthma; 
inservice asbestos exposure while aboard the U.S.S. 
Constellation and when he cut asbestos tiles as a Seabee; and 
cigarette smoking since 1972.  The Veteran was diagnosed with 
COPD/emphysema; "right upper lobe pulmonary nodules 
(etiology uncertain);" "history of asbestos exposure;" and 
"asthma, by history."  The examiner commented that:  

There is no evidence of pleural effusion 
or plaque, asbestosis, or mesothelioma.  
COPD/emphysema is most commonly related 
to tobacco smoking.  The right upper lobe 
nodules are non-specific.  Most likely 
these are related to a granulomatous or 
an infectious/post-infectious process.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  A chronic pulmonary disorder was not objectively 
manifested during active service or for many years 
thereafter.  The first clinical documentation of record of 
the claimed disability is dated in 2003, some 27 years after 
service separation.  No competent medical professional has 
indicated that the Veteran's COPD, emphysema or right upper 
lobe pulmonary nodules were initially manifested in or 
otherwise originated during active service, as the result of 
his active service; or secondary to asbestos exposure.  
Indeed, the examiner at the August 2008 VA examination for 
compensation purposes attributed the Veteran's COPD and 
emphysema to his long history of cigarette smoking and his 
right upper lobe pulmonary nodules to either a granulomatous 
or an infectious/post-infectious process.  

The Veteran asserts that service connection is warranted for 
a chronic pulmonary disability as he was exposed to asbestos 
while aboard the U.S.S. Constellation and/or performing his 
duties as a naval Seabee.  The Veteran's claim is supported 
solely by his own testimony and written statements.  The 
Court has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
diagnosis or causation of a particular condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such evidence is 
insufficient to establish an etiological relationship between 
the Veteran's chronic pulmonary disability and either his 
claimed inservice asbestos exposure or active service in 
general.  Therefore, the Board concludes that a preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for a chronic pulmonary disorder to 
include asthma and COPD claimed as the result of asbestos 
exposure.  


III.  Left Tibial Fracture Residuals

A.  Historical Review

A September 1974 naval medical evaluation board report 
indicates that the Veteran fell and sustained a left medial 
malleoli tibial fracture in October 1973.  He subsequently 
underwent an open reduction internal screw fixation of the 
fracture.  In July 1975, the VA established service 
connection for left tibial fracture residuals and assigned a 
10 percent evaluation for that disability.  In January 2009, 
the VA increased the evaluation for the Veteran's left tibial 
fracture residuals from 10 to 20 percent and effectuated the 
award as of July 19, 2004.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Malunion of the tibia 
and fibula of either lower extremity warrants a 20 percent 
evaluation when the disability results in slight knee or 
ankle disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  Nonunion 
of the tibia and fibula of either lower extremity warrants a 
40 percent evaluation is there is loose motion requiring the 
use of a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2008).  

Marked limitation of motion of either ankle warrants a 20 
percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2008).  The average normal range of motion of the 
ankle is dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71 (2008).  

Degenerative arthritis (degenerative joint disease) 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1) (2008).  

At the May 2008 videoconference hearing before the 
undersigned Veterans Law Judge, the Veteran testified that 
his left tibial fracture residuals were manifested by left 
ankle pain and swelling, ankle limitation of motion, leg 
cramps, and giving way of the extremity.  He stated that he 
occasionally wrapped his left ankle with an ace bandage.  The 
Veteran clarified that he was no longer able to either do 
construction work or to work at Wal-Mart as a result of his 
left tibial fracture residuals.  

At the August 2008 VA examination for compensation purposes, 
the Veteran complained of left ankle pain, instability, 
weakness, and effusion which limited his ability to walk for 
prolonged periods of time.  On examination, the Veteran 
exhibited an antalgic gait and a left ankle range of motion 
of plantar flexion of 0 to 20 degrees with pain and no 
dorsiflexion.  Contemporaneous X-ray studies of the left 
ankle revealed degenerative changes in the medial aspect of 
the joint and no evidence of acute fracture.  The Veteran was 
diagnosed with left ankle fracture residuals.  The examiner 
opined that the Veteran's fracture residuals were productive 
of severe impairment of his ability to exercise and to 
participate in sports and other forms of recreation; moderate 
impairment of his ability to do chores and to shop; and mild 
impairment of his ability to travel.  

The Veteran's left tibial fracture residuals have been 
objectively shown to be manifested by no more than 
post-operative left medial malleoli tibial fracture 
residuals; a range of motion of the left ankle of plantar 
flexion of 0 to 20 degrees with pain and no dorsiflexion; and 
left ankle degenerative changes.  There is no objective 
evidence of record of either left ankle ankylosis or tibial 
malunion or non-union.  A 20 percent evaluation has been 
assigned for the Veteran's left tibial fracture residuals 
based upon a finding of marked left ankle impairment.  Such 
an evaluation adequately reflects the Veteran's 
service-connected left lower extremity disability picture and 
associated vocational impairment.  

The Veteran's clinical findings fall directly within the 
criteria for a 20 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271.  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  38 
C.F.R. § 3.321(b)(1) (2008).  Therefore, the Board concludes 
that an evaluation in excess of 20 percent is not warranted 
for the Veteran's left tibial fracture residuals at any time 
during the pendency of this appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


ORDER

Service connection for a chronic pulmonary disorder to 
include asthma and COPD claimed as the result of asbestos 
exposure is denied.  

An increased evaluation for the Veteran's left tibial 
fracture residuals is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


